DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pottebaum et al (US # 7,538,281). With respect to claim 1, the Pottebaum reference discloses a mobile apparatus for carrying and weighing a load (Col. 1, ll. 9-13), comprising:
	a) a mobile frame (1004) supported by a plurality of wheels (Fig. 1);
	b) at least one container (1003) supported on the mobile frame (1004) for carrying a load (Fig. 1);

	c) a plurality of sensor assemblies (1006) coupled between the frame (1004) and the
container (1003), the sensor assemblies resistive to a weight force exerted by the container
towards the frame in a generally vertical sensing direction for sensing a weight of the
load (Col. 11, ll. 61-67), and the sensor assemblies non-resistive to error forces exerted generally
orthogonally to the sensing direction for filtering out the error forces from the sensed
weight (Col. 4, ll. 23-31; Col. 9, ll. 33-44 & 59-67; Col. 10, ll. 1-12; Col. 10, line 50 to col. 11, line 7); and
	d) a stabilizing assembly coupled between the container and the frame, the
stabilizing assembly freely accommodating transfer of the weight force exerted by the
container towards the frame in the sensing direction, and simultaneously inhibiting
shifting of the container relative to the frame in one or more shifting directions
perpendicular to the sensing direction (Col. 10, ll. 13-39; Col. 11, ll. 1-7).
	With respect to claim 2, each sensor is a load cell (Fig. 9) and a connector link (1071).
	With respect to claim 3, the load cell has a connector link at either end (Fig. 9).
	With respect to claims 4 & 5, see column 4, lines 23-31.
	With respect to claim 6, the load cell has a connector link at either end (Fig. 9).
	With respect to claims 7-9, this is a truism inherent to any load cell.
	With respect to claims 10-15, the ties are the bolts.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pottebaum et al (US # 7,538,281). The load cell shown is a shear beam load cell instead of a bending beam load cell, but since these two different types of load cells were well known functional equivalents of each other, it would have been an obvious design choice to swap one for the other.

	

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pottebaum et al (US # 7,538,281) in view of Gaalswyk (US # 7,893,366). The use of a weighing container for the method of weighing different ingredients one at a time until a target weight was reached was well known as shown by the example of Geelswyk (Col. 2, line 50 to col. 3, line 35), so it would have been obvious to use the mobile weighing system of Pottebaum to carry out the mixing by weight method of Geelswyk motivated by its suitability for its intended use.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856